                            UNITED STATES DISTRICT COURT
                               DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

 v.
                                                        Criminal No. 19-153 (FAB)
 ELIMAR ALICIA CHARDON-SIERRA
 Defendant.


      RESPONSE IN OPPOSITION TO DEFENDANT’S INFORMATIVE MOTION

       The United States of America, through its undersigned counsel, respectfully requests that

the Court grant it until May 27, 2019 to respond to Defendant Elimar Chardon-Sierra’s motion to

dismiss the indictment currently pending against her.

       At the status conference held on April 23, 2019, the Court granted the defendant until May

9, 2019 to file a motion to dismiss, and granted the United States 14 days thereafter to file a

response. Following the status conference, the undersigned placed May 23, 2019 on his calendar

as the deadline to respond to Defendant’s motion. As Defendant filed her motion to dismiss three

days before the Court-imposed deadline, the United States’ response was due yesterday.

       The undersigned apologizes to the Court for his oversight, and respectfully requests that

the Court grant it until May 27, 2019 to respond to the legally flawed arguments raised in

Defendant’s motion.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 21st of May, 2019.

                                                    ROSA EMILIA RODRIGUEZ VELEZ

                                                    UNITED STATES ATTORNEY
                                                    s/ Alexander L. Alum
                                                    Alexander L. Alum, U.S.D.C.-PR G01915
                                                    Assistant United States Attorney

                                                1
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 21, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.
                                                 s/ Alexander L. Alum
                                                 Alexander L. Alum
                                                 Assistant United States Attorney




                                              2
